The City of New York having filed a motion for leave to file a petition praying this Court to direct the State of New Jersey to show cause why (1) a ruling should not be made to the effect that the dumping of sludge, free from any matter capable of floating, at places not less than 10 miles from any shore is not a violation of the injunction order of this Court dated December 4,1933, or (2) in the alternative why this Court should not modify its order of December 4, 1933, so as to permit the City of New York to dump nonfloating sewage sludge as aforesaid.
It is ordered that a rule issue, returnable on or before November 18, next, requiring the State of New Jersey to show cause why leave to file the petition should not be granted.